     Case 1:20-cv-00847-DAD-EPG Document 13 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT

 5                                   EASTERN DISTRICT OF CALIFORNIA

 6

 7   JUAN M. MONTENEGRO,                                        Case No. 1:20-cv-00847-NONE-EPG (PC)
 8                         Plaintiff,                           ORDER DIRECTING THE CLERK OF
                                                                COURT TO ASSIGN A DISTRICT JUDGE
 9            v.                                                AND CLOSE THE CASE
10   WARDEN J. SULLIVAN,                                        (ECF No. 12)
11                         Defendant.
12

13            On August 31, 2020, Plaintiff filed what the Court construes as a notice voluntarily

14   dismissing this action without prejudice pursuant to Federal Rule of Civil Procedure

15   41(a)(1)(A)(i). (ECF No. 12). Therefore, this action has been terminated.1 Fed. R. Civ. P.

16   41(a)(1)(A)(i); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the

17   Clerk of Court is DIRECTED to terminate all pending motions and deadlines, assign a district

18   judge to this case for the purpose of closing the case, and then to close the case.

19
     IT IS SO ORDERED.
20
21       Dated:       September 2, 2020                                   /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25            1
                As Plaintiff seeks dismissal without prejudice, the Court notes that the dismissal is automatically without
     prejudice, unless Plaintiff has previously dismissed a federal or state court action that is based on, or includes, the
26   same claims at issue in the present case. See Fed. R. Civ. P. 41(a)(1)(B) (“Unless the notice or stipulation states
     otherwise, the dismissal is without prejudice. But if the plaintiff previously dismissed any federal- or state-court
27   action based on or including the same claim, a notice of dismissal operates as an adjudication on the merits.”). Thus,
     although Plaintiff’s case is voluntarily dismissed, it is unclear, and the Court does not decide, whether the voluntary
28   dismissal is with or without prejudice.
                                                               1
